Citation Nr: 0415806	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability resulting from 
hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) at Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veterans Law Judge in September 2003.  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The claim is remanded for completion of development action 
required by the Veterans Claims Assistance Act of 2000 (the 
VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Enacted on November 9, 2000, the VCAA heightened the duty 
that VA had under earlier law to provide notice and 
assistance with the development of evidence to claimants of 
VA benefits.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA applies to all claims for VA 
benefits filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA are effective from the date 
of its enactment, except for certain provisions concerning 
the reopening of claims with new and material evidence.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  Without providing any rights 
over and above those established in the VCAA, the regulations 
define with additional specificity the duties set out there.  
See 66 Fed. Reg. 45,629.

The instant claim is subject to the VCAA because it was filed 
after the statute was enacted.  See Pelegrini v. Principi, 17 
Vet. App. 412, 417-19 (2004).  

The claim is entitlement to VA disability compensation under 
Title 38, United States Code, Section 1151.  The statute 
intends to compensate veterans for additional disability 
resulting from a disease or injury, or from the aggravation 
of an existing disease or injury, suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination provided by VA.  38 U.S.C.A. § 1151 (West 2002); 
see 38 C.F.R. § 3.358(a) (2003).  

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary of VA, 
either by a Department employee or a Department facility, and 
the "proximate cause" of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).  See Pub. L. 104-21, Title 
IV, § 422(a); Sept. 26, 1996, 110 Stat. 2926.  See also 38 
C.F.R. 
§ 3.358 (2003).

The statute as amended reintroduced an earlier requirement 
that there be a showing of fault on the part of VA (absent 
accident).  This requirement of fault had been repealed 
earlier on the basis of the holding in Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  The United States Court of Appeals 
for Veterans Claims has held that the amended version of 
Section 1151 applies to all claims filed on or after October 
7, 1997.  Boggs v. West, 11 Vet. App. 334, 343 (1998).  (But 
see VAOGCPREC 40-97, holding that the amended statute is 
applicable to all claims filed on or after October 1, 1997).  
Thus, the amended statute governs the claim presented on this 
appeal.

The substance of the claim that the veteran describes in 
statements and personal hearing testimony is that VA provided 
him substandard and negligent hospital and other medical care 
after he fractured his left leg and that this deficient care 
led to the shortening of that leg, increased pain in that 
leg, and the mechanical aggravation of pain from low back and 
hip conditions.  By way of citing examples of substandard and 
negligent VA care, the veteran avers that at the VA medical 
facility to which he was admitted after sustaining the 
fracture, he was not seen by an orthopedic physician for 
several days, his leg was not treated for several days, and 
when it finally was treated, his leg was merely put in a cast 
to be allowed to heal on its own.  The veteran also suggests 
that his follow-up care after he was discharged was 
substandard and negligent.

Medical reports prepared at the VA medical facility in 
concern show that the veteran fractured the distal one-third 
of his left tibia and also the distal left fibula at the 
ankle.  Medical reports prepared at the VA medical facility 
and at a private hospital show that he was seen immediately 
at the private hospital on the night that he sustained the 
fracture and then was transferred to the VA medical facility 
in the early hours of the following day in January 1989.  The 
medical reports prepared at the VA medical facility show that 
the veteran remained there as an inpatient for approximately 
two weeks in January 1989, that a closed reduction and 
casting of the fractures were performed on the fourth day of 
that hospitalization, that a planned open reduction (surgery) 
to address the fractures was abandoned when the orthopedic 
surgeon examined the veteran's leg in the operating room and 
found it to be marred by abrasions and blisters in the area 
of the planned surgery, and that the veteran returned for 
post-discharge follow-up care for a number of months.

It appears to the Board that the claim requires resolution of 
these issues:  (i) whether the veteran suffered "additional 
disability," over and above the leg (tibia and fibula) 
fractures, as a result of the medical care or treatment 
provided by the VA medical facility, (ii) whether the 
"proximate cause" of any such additional disability was 
substandard care, negligence, or similar fault on the part of 
the VA medical facility, or an event not reasonably 
foreseeable (that is, an event that would not have been 
reasonably anticipated or expected by a health care provider 
who exercised the degree of care that a prudent and competent 
health care provider engaged in providing that care or 
treatment would have exercised).  

To determine whether there is "additional disability" 
resulting from a disease or injury suffered as a result or VA 
medical care or treatment, as is alleged in this case, the 
physical condition which the specific medical care or 
treatment was designed to relieve must be compared with the 
subsequent physical condition resulting from disease or 
injury suffered as a result of the medical care or treatment.  
38 C.F.R. § 3.358(b)(1).  Compensation is not payable under 
Section 1151 for the continuance or natural progress of 
diseases for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  

To determine that disease or injury (or the aggravation of an 
earlier-existing disease of injury) suffered as the result of 
VA hospitalization or treatment was the "proximate cause" 
of additional disability, it is necessary to conclude that 
additional disability is actually the result of such disease 
or injury (or the aggravation of an earlier-existing disease 
or injury) and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Compensation is not payable under Section 
1151 for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  Necessary consequences are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). 

Although it seemed to acknowledge that the veteran had 
suffered additional disability from the left leg fractures 
for which VA provided care and treatment, the RO denied the 
claim principally on the ground that the VA and private 
treatment records on file contained no expert opinion that VA 
had been negligent or similarly at fault in providing that 
care and treatment.  

However, the RO in developing the record of the claim never 
sought a medical opinion to help it to resolve the medical 
issues presented by the claim.  The absence of a medical 
opinion substantiating the claim is therefore not surprising.

In failing to seek the kind of medical opinion needed to 
resolve the claim, the RO did not comply with the 
requirements of the VCAA.  The VCAA requires VA to secure a 
medical examination or opinion if one is necessary to decide 
a claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the claim is remanded so that such a VA medical 
examination may be performed, one that results in a written 
opinion, based on examination findings and a review of all 
pertinent medical records on file, that will aid VA 
adjudicators in resolving this claim.  38 C.F.R. § 19.9(a) 
(2003).

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to secure any VA or private medical records pertinent to the 
claim that are outstanding.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The claimant has a duty under the VCAA to 
furnish the information needed to adequately identify such 
records.  38 U.S.C.A. § 5103A(b).  

It appears to the Board that not all of the VA medical 
records concerning the veteran's follow-up care after 
discharge from the VA medical facility in June 1989 have been 
obtained.  The records on file document follow-up care 
through September 1989 but not the conclusion of that care.  
On remand, the RO should obtain any additional records of 
follow-up care from the VA medical facility in concern and 
also should ask the veteran to identify any medical records 
that he believes should be secured but are not yet on file.

At the same time, the Board observes that the RO has provided 
the veteran already with the notice required by the VCAA 
concerning evidence that VA has determined is needed to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Write to the veteran and ask him to 
identify as best he can any medical 
treatment records that he believes are 
pertinent to his claim and are not yet on 
file.  Send a copy of the letter to his 
representative.  

3.  After securing any needed releases 
from the veteran, make efforts to secure 
all records to which he refers in 
response to the letter requested in 
Paragraph 2.

Also, make efforts to obtain all records 
from the VA medical facility where his 
left leg fractures were treated beginning 
in January 1989 that concern this 
treatment and care, and in particular 
follow-up treatment and care provided 
after August 1989, and are not already on 
file.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative concerning 
records that could not be obtained.

4.  After all of the action requested in 
Paragraphs 1-3 has been completed, 
schedule the veteran for a VA orthopedic 
examination at an appropriate VA medical 
facility.  

The claims file must be made available to 
the examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that such a review was conducted.  
All tests and studies thought necessary 
by the examiner should be performed.  

The examination report should describe 
all physical findings arrived at by the 
examiner concerning the current state of 
the veteran's left leg.  In describing 
physical findings, the examiner should 
state whether the veteran's left leg is 
shortened, and if so, by how much, in 
inches.  In describing physical findings, 
the examiner also should report whether 
the bones (according to the January 1989 
VA discharge summary, the distal one-
third of his left tibia and the distal 
left fibula at the ankle) that were 
fractured have healed properly, are in 
proper alignment, are in proper union, 
and similar information.

The examiner must provide a medical 
opinion as part of the examination 
report.  The opinion must state

(i) whether the veteran acquired 
"additional disability" over and above 
the leg fractures themselves, as a result 
of the medical care or treatment provided 
by the VA medical facility while the 
veteran was hospitalized and/or during 
post-discharge follow-up care or 
treatment (compare the physical condition 
[the fractures] which the specific VA 
medical care or treatment was designed to 
relieve with the subsequent physical 
condition resulting from any disease or 
harm suffered as a result of the VA 
medical care or treatment) and if so, 
what the additional disability is;

(ii) whether the "proximate cause" of 
the additional disability was fault 
(e.g., negligence, carelessness, lack of 
proper skill, error in judgment, or 
similar instance of fault) on the part of 
the VA medical facility, or an event not 
reasonably foreseeable (that is, an event 
that would not have been reasonably 
anticipated or expected by a health care 
provider who exercised the degree of care 
that a prudent and competent health care 
provider engaged in providing that care 
or treatment would have exercised).   

5.  Then, readjudicate the claim.  If the 
benefit sought on the appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

